Citation Nr: 0404844	
Decision Date: 02/20/04    Archive Date: 02/27/04

DOCKET NO.  03-11 758A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a nervous disorder 
currently characterized as dementia, to include as secondary 
to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel




INTRODUCTION

The veteran had active service from January 1967 to January 
1969.

The case comes before the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  
At present, this appeal is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant if further action is required on his part.


REMAND

Pursuant to the Veterans Claims Assistance Act (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), VA first has a duty to notify the appellant and 
the accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)).  

Furthermore, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claims, 
although the ultimate responsibility for furnishing evidence 
rests with the appellant.  See 38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 46,620, 45,630 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159(c)).  

In the present case, the Board finds that the VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA have not been fulfilled regarding the issue on appeal.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 (2002).  In this case, 
in February 2002, the veteran signed a VA form 21-4142 
(Authorization and Consent to Release Information to the 
Department of Veterans Affairs) authorizing the release of 
his medical information.  On this form the veteran gave 
consent for Dr. Smith of Bastrop, Louisiana to release the 
veteran's information.  However, the claim file does not 
contain any documentation or any affirmative indication that 
the RO attempted to obtain medical records from Dr. Smith.  
Since, the RO must ensure compliance with the duty to assist, 
documentation and notification requirements set forth by the 
VCAA, the case is remanded to the RO for additional 
development.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 
3.159 and 3.326(a)); and the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. 
App. 370 (2002).  The claims file must 
include documentation that the RO has 
complied with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA and relevant case law 
as specifically affecting the issue on 
appeal.

2.  The RO should contact the veteran and 
request that he provide a list of the 
names and addresses of all doctors and 
medical care facilities (hospitals, HMOs, 
etc.) who have treated him, and who 
possess records relevant to his claimed 
nervous disorder, currently characterized 
as dementia, from January 1969 to the 
present including, but not limited to, 
the medical records of Dr. Smith of 
Bastrop, Louisiana.  Provide the veteran 
with release forms and ask that a copy be 
signed and returned for each health care 
provider identified and whose treatment 
records are not already contained within 
the claims file.  When the veteran 
responds, obtain records from each health 
care provider he identifies (except where 
VA has already made reasonable efforts to 
obtain the records from a particular 
provider).  If these records cannot be 
obtained and there is no affirmative 
evidence that they do not exist, inform 
the veteran of the records that the RO 
was unable to obtain, including what 
efforts were made to obtain them.  Also, 
inform the veteran that adjudication of 
the claim will be continued without these 
records unless he is able to submit them.  
Allow an appropriate period of time 
within which to respond.  Furthermore, 
the veteran should be specifically 
informed as to what portion of evidence 
he is required/expected to submit, and 
which portion of the evidence the VA 
would attempt to obtain in order to 
assist the veteran in substantiating his 
claim, per 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

3.  The RO should request that the 
veteran provide information as to the 
dates of any treatment at any VA medical 
facility relevant to his claimed nervous 
condition, currently characterized as 
dementia.  All identified treatment 
records from any reported VA medical 
facility dated from January 1969 to the 
present which are not already contained 
within the claims file should be obtained 
and associated with the claims file.  If 
the search for the above records has 
negative results, the claims file must be 
properly documented with information 
obtained from the VA facility(ies).  
Furthermore, the veteran should be 
specifically informed as to what portion 
of the evidence he is required/expected 
to submit, and which portion of the 
evidence the VA would attempt to obtain 
in order to assist the veteran in 
substantiating his claim.  Per 
38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

4.  After the development described above 
has been completed and if additional 
medical records were received documenting 
the history of the claimed nervous 
disorder currently characterized as 
dementia, to include as secondary to 
Agent Orange exposure, make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded the 
following: 
the veteran should be scheduled to 
undergo a VA examination, conducted by an 
appropriate specialist, to evaluate the 
nature, severity, and etiology of the 
claimed nervous disorder currently 
characterized as dementia, to include as 
secondary to Agent Orange exposure.  If 
no such disorder is currently found, the 
examiner should so indicate.  The claims 
folder must be made available to and be 
thoroughly reviewed by the examiner in 
connection with the examination.  The 
examiner should indicate in the 
examination report that the claims file 
was reviewed.  All necessary tests and 
studies should be conducted in order to 
render a diagnosis of the claimed 
disorder.  Following an examination of 
the veteran and a review of his medical 
records and history, and all post-service 
medical records, the VA specialist should 
render an opinion as to whether it is at 
least as likely as not that the veteran's 
nervous disorder currently characterized 
as dementia, if shown, is related to 
exposure to an herbicide agent, such as 
Agent Orange.  As well, the VA specialist 
should provide an opinion as to whether 
it is at least as likely as not that the 
veteran's nervous disorder currently 
characterized as dementia became manifest 
during his active service, was incurred 
in or aggravated during his active 
service, became manifest to a compensable 
degree within a one year period of his 
discharge from service, or is otherwise 
related to his active service.  It is 
requested that the VA specialist 
reconcile any contradictory evidence 
regarding the etiology of the veteran's 
nervous disorder currently characterized 
as dementia.  All pertinent clinical 
findings and the complete rationale for 
all opinions expressed should be set 
forth in a written report.

5.  The veteran should be given adequate 
notice of the requested examination, 
which includes advising him of the 
consequences of his failure to report to 
the examination.  If he fails to report 
to the examination, this fact should be 
noted in the claims folder and a copy of 
the scheduling of examination 
notification or refusal to report notice, 
whichever is applicable, should be 
obtained by the RO and associated with 
the claims folder.

6.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the examination report is deficient in 
any manner or fails to include adequate 
responses to the specific clinical 
findings/opinions requested, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (2003).  Remand 
instructions of the Board are neither 
optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

7.  After completion of the above, the RO 
should readjudicate the appellant's claim 
seeking entitlement to service connection 
for a nervous disorder based on exposure 
to herbicides, currently characterized as 
dementia.  If the determination remains 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



